OPINION
BUSSEY, Judge:
Appellant Joel H. Johnson, hereinafter referred to as defendant, was charged, tried and convicted in a Municipal Court of Record of the City of Tulsa for Failure to Prevent Dog From Running At Large in violation of Title 2, § 2(b), Municipal Ordinances of the City of Tulsa. His punishment was fixed at a fine of Twenty-five ($25.00) Dollars, and from said judgment and sentence a timely appeal has been perfected to this Court.
As the charge upon which the defendant was convicted was based upon a city ordinance, it is necessary that the ordinance be properly presented to this Court in order to consider the same on appeal. This Court has consistently held that on a review of a municipal court judgment, this Court will not take judicial notice of an ordinance involved, even though the municipal, or other trial court, was entitled to do so.
A careful and complete search of the case made reveals that the city ordinance upon which the defendant was convicted, was not properly included. The law is clear as to the manner in which it should have been accomplished.
*1022“Such ordinance must be reflected in the record, either by way of introduction in evidence in the trial court in accordance with and as provided by 12 O.S. (1951) § 493, or set forth verbatim by the municipal court or court trying the case de novo, during trial, or in its findings, in judgment rendered, or the wording must have been agreed to by the parties and stipulation entered in the record during the trial.”
See Allen v. City of Tulsa, Okl.Cr., 363 P.2d 382 (1961).
This Court has searched the record in vain for some indication of compliance with the above mentioned requirements. Since the ordinance was not properly presented to this Court, the case is reversed and remanded for a new trial.
BRETT, P. J„ and BLISS, J., concur.